Title: From George Washington to Jabez Bowen, 16 August 1781
From: Washington, George
To: Bowen, Jabez


                        
                            Sir
                            Head Quarters Dobbs’s Ferry 16th Augt 1781.
                        
                        I am persuaded you will excuse the liberty I am about to take, when I assure you that the execution of the
                            business which I shall wish you to undertake is of the utmost importance. It is to ship and put under the Convoy of the
                            Count de Barras all the public salted provision at Providence and thirty Hhds of Rum if so many should be left—The Vessels
                            must go prepared for a Voyage of perhaps a Fortnight or three Weeks and if they cannot be procured upon the Credit of the
                            State (which I must again entreat to be pledged upon this occasion) I hope that measures will be taken by Government to
                            procure them by impress. A disappointment in the provision may frustrate an enterprise of as much importance to these
                            States as has perhaps been ever undertaken. I am in hopes the business may be accomplished before the sailing of Mr de
                            Barras, if it should not, the Vessels must not be risqued without Convoy; but I trust that every exertion will be used to
                            have them ready. I have the honor to be, with Respect and Esteem Sir Yr most obt servt.

                    